

115 HR 2648 IH: Veterans Transition Improvement Act
U.S. House of Representatives
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2648IN THE HOUSE OF REPRESENTATIVESMay 24, 2017Mr. Stivers (for himself and Mr. Takano) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 38, United States Code, to ensure that the requirements that new Federal employees
			 who are veterans with service-connected disabilities are provided leave
			 for purposes of undergoing medical treatment for such disabilities apply
			 to certain employees of the Veterans Health Administration, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Veterans Transition Improvement Act. 2.Application of Federal leave policy for disabled veterans to employees of Veterans Health Administration and restatement of existing leave transfer program (a)In generalSubchapter II of chapter 74 of title 38, United States Code, is amended by inserting after section 7423 the following new section:
				
					7423A.Personnel administration: leave
						(a)Leave transfer program
 (1)The Secretary shall establish a leave transfer program for the benefit of health-care professionals in positions listed in section 7401(1) of this title. The Secretary may also establish a leave bank program for the benefit of such health-care professionals.
 (2)To the maximum extent feasible— (A)the leave transfer program shall provide the same or similar requirements and conditions as are provided for the program established by the Director of the Office of Personnel Management under subchapter III of chapter 63 of title 5; and
 (B)any leave bank program established pursuant to paragraph (1) shall be consistent with the requirements and conditions provided for agency leave bank programs in subchapter IV of such chapter.
 (3)Participation by a health-care professional in the leave transfer program established pursuant to paragraph (1), and in any leave bank program established pursuant to such paragraph, shall be voluntary. The Secretary may not require any health-care professional to participate in such a program.
							(4)
 (A)The Secretary and the Director of the Office of Personnel Management may enter into an agreement that permits health-care professionals referred to in paragraph (1) to participate in the leave transfer program established by the Director of the Office of Personnel Management under subchapter III of chapter 63 of title 5 or in any leave bank program established for other employees of the Department pursuant to subchapter IV of chapter 63 of title 5, or both.
 (B)Participation of such health-care professionals in a leave transfer program or a leave bank program pursuant to an agreement entered into under subparagraph (A) shall be subject to such requirements and conditions as may be prescribed in such agreement.
 (5)The Secretary is not required to establish a leave transfer program for any personnel permitted to participate in a leave transfer program pursuant to an agreement referred to in paragraph (4).
 (b)Application of Federal leave policy for disabled veteransSection 6329 of title 5 shall apply to all health-care professionals in positions listed in section 7401(1) of this title..
 (b)Repeal of transferred authoritySection 7423 of such title is amended— (1)by striking subsection (e); and
 (2)by redesignating subsection (f) as subsection (e). (c)Clerical amendmentThe table of sections at the beginning of chapter 74 of such title is amended by inserting after the item relating to section 7423 the following new item:
				
					
						7423A. Personnel administration: leave..
			